STATON, Judge,
concurring.
I concur with the majority opinion. My rationale for affirmance would be slightly different regarding the interpretation of the statute with regard to the evidence. The statute provides an exception which relates only to the ability of the railroad to control the circumstances which have caused the obstruction to public travel. The evidence clearly shows that the railroad had the ability to control the duration of the obstruction to public travel. It could have cut the cars and permitted public travel over the crossing. Therefore, the railroad did not fall within the statutory exception.